UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 13-6738


EDWARD J. MERCER,

                Petitioner - Appellant,

          v.

WARDEN DAVID BALLARD,

                Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins.      John Preston Bailey,
Chief District Judge. (2:12-cv-00040-JPB-DJJ)


Submitted:   July 18, 2013                  Decided:   July 23, 2013


Before WILKINSON, MOTZ, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Edward J. Mercer, Appellant Pro Se.    Robert David Goldberg,
Assistant Attorney General, Silas B. Taylor, OFFICE OF THE
ATTORNEY GENERAL OF WEST VIRGINIA, Charleston, West Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Edward J. Mercer seeks to appeal the district court’s

order   adopting       in   part   and   declining      to   adopt   in    part   the

magistrate judge’s report and recommendation, and dismissing as

untimely all but one of Mercer’s claims in his pending 28 U.S.C.

§ 2254 (2006) petition.              This court may exercise jurisdiction

only over final orders, 28 U.S.C. § 1291 (2006), and certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2006);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541, 545-46 (1949).                The order Mercer seeks to appeal

is   neither    a   final    order    nor    an   appealable   interlocutory       or

collateral order.           Accordingly, we dismiss the appeal for lack

of jurisdiction.            We dispense with oral argument because the

facts   and    legal    contentions      are      adequately   presented     in   the

materials      before   this    court    and      argument   would   not    aid   the

decisional process.



                                                                           DISMISSED




                                            2